Filed 12/9/20 Jason v. American Automobile Assn. etc. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 TRENT JASON,
           Plaintiff and Appellant,
                                                                        A158369
 v.
 AMERICAN AUTOMOBILE                                                    (San Francisco City & County
 ASSOCIATION OF NORTHERN                                                Super. Ct. No. CGC-18-563695)
 CALIFORNIA, NEVADA & UTAH
 et al.,
           Defendants and Respondents.


         Plaintiff Trent Jason purchased automobile insurance at his local
American Automobile Association of Northern California, Nevada & Utah,
Incorporated (AAA NCNU) office. Following an automobile accident with a
third party, Jason submitted a report to defendant CSAA Insurance
Exchange (CSAA). CSAA denied his claim for benefits. Jason subsequently
sued CSAA and AAA NCNU, alleging AAA NCNU misrepresented that it was
his insurer and the defendants improperly denied his claim.
         AAA NCNU and CSAA moved for summary judgment on the grounds
Jason’s insurance policy did not cover the accident at issue. The trial court
granted the motions and entered judgment against Jason. On appeal, Jason
contends the trial court erred because AAA NCNU represented it was his
insurer and thus CSAA and AAA NCNU were liable for improperly denying
policy benefits and refusing to investigate his claim. We disagree and affirm
the judgment.
                              I. BACKGROUND
A. Factual Background
      1. The Insurance Policy
      Jason purchased automobile insurance through an insurance agent,
whose offices were in a “AAA”-labeled building. The cover page of the
insurance policy states “AAA Members Car Policy,” with the subheading
“Designed exclusively for Members.” The bottom of the page provides the
name and address for “CSAA Insurance Exchange.”1 The policy provides,
“We agree with you, in return for your premium if paid when due, to insure
you subject to all the terms of this policy.” The policy then defines “we,” “us,”
and “our” in the policy as CSAA Insurance Exchange. The “Automobile
Policy Declarations,” which summarize Jason’s coverage, states, “No
Coverage,” for collision. Jason did, however, have uninsured motorists
coverage. That coverage provided in relevant part, “We will pay for loss to
your insured car which you are legally entitled to recover as damages from
the owner or operator of an uninsured motor vehicle . . . .” The coverage
provision then defines “ ‘Uninsured Motor Vehicle’ ” as “any motor vehicle: [¶]
(a) which is not insured by a property damage liability bond or policy at the
time of the accident; or [¶] (b) which is insured by a property damage liability
bond or policy at the time of the accident but the company denies coverage
. . . ; or [¶] (c) which is used without permission of the owner if there is no


      1The insurer was originally named California State Automobile
Association Inter-Insurance Bureau, then changed its name to AAA Northern
California, Nevada & Utah Insurance Exchange, and most recently changed
its name to CSAA Insurance Exchange. At the time of the accident, the
insurer was CSAA Insurance Exchange.

                                         2
property damage liability bond or policy applicable at the time of the
accident. [¶] However, a motor vehicle which has at least the minimum
property damage liability limits required pursuant to . . . the State of
California shall not be held to be an uninsured motor vehicle even when the
property damage liability limits are not sufficient to compensate for all
property damage caused by the owner or operator of the vehicle.” Jason paid
his premiums for this insurance to “ ‘CSAA Insurance.’ ”
      2. The Accident and Subsequent Claims Process
      While backing out of a parking space at a mall, another vehicle rear-
ended Jason’s vehicle. The operator of the other vehicle refused to provide
any identification or insurance information and left the scene. Jason
recorded the other vehicle’s license plate number, spoke with mall security
personnel, and submitted an accident report to the California Department of
Motor Vehicles (DMV). The report he submitted to the DMV identified
“CSAA Insurance Exchange” as his insurer. The collision caused
approximately $1,400 in damages to Jason’s vehicle.
      Jason subsequently reported the accident to CSAA. Upon receipt of the
claim, CSAA attempted to identify the registered owner of the other vehicle.
It also sought to obtain her insurance information, if any.
      Jason thereafter received a letter from a CSAA claims representative
stating CSAA had opened a claim on his policy. The letter summarized in
part Jason’s uninsured motorist property damage coverage and identified
three conditions that must be met for the uninsured motorist property
damage coverage to apply: “You are legally entitled to recover damages from
the owner or operator of an uninsured motor vehicle,” “Either you or someone
on your behalf reports the incident to us within 10 business days following
the loss,” and “The owner or operator of the uninsured vehicle is identified, or


                                        3
the uninsured vehicle is identified by its license number.” The letter also
explained, “As a service to you, we will try to locate the other party’s
insurance information, establish a claim on your behalf and provide you with
the claim information.” The letter provided an address for CSAA Insurance
Exchange and a “csaa.com” e-mail address for communications regarding the
claim.
      A claims service adjuster obtained the other driver’s contact
information and insurance information. He informed Jason the other driver
“has been identified and has a valid insurance policy” with USAA (United
Services Automobile Association). As a result, the claims service adjuster
noted “Uninsured Property Damage coverage will not apply for this loss” and
CSAA had “submitted a claim on your behalf.”
      USAA stated it was willing to accept 50 percent liability for the
accident. After Jason objected to accepting any liability for the accident, the
CSAA claims service adjuster informed Jason he “placed 100% Not at Fault
for the accident” in his file. The claims service adjuster further explained,
“Unfortunately, AAA will not be able to afford you any coverage for the loss,
because you do not have any first party coverage (Collision).” He informed
Jason, “[Y]ou will have to contact USAA, for any coverage that you wish to
seek from [sic] for the damage to your vehicle,” and provided Jason with the
USAA claim number and the name and telephone number of the USAA
adjuster. The claims service adjuster then sent a formal letter to Jason
denying the claim due to the lack of collision insurance.
B. Procedural Background
      Following an initial demurrer and motion to strike, Jason filed a first
amended verified complaint against AAA NCNU, CSAA Insurance Services,
Inc., CSAA, Stephan G. Perrando, Valera A. Barnhart, and Jane Doe 1. The


                                        4
amended complaint alleged nine causes of action: (1) breach of contractual
duty to pay a covered claim; (2) breach of an implied obligation to good faith
and fair dealing; (3) insurance bad faith for failure to properly investigate a
claim; (4) unfair competition; (5) misrepresentation; (6) false promise;
(7) fraud; (8) unlawful practice of law (Bus. & Prof. Code, § 6125); and
(9) negligent infliction of emotional distress.
      In response, CSAA Insurance Services, Inc., CSAA (the CSAA
defendants), and Stephan G. Perrando filed a demurrer to the first amended
complaint. They asserted the claims for breach of contract, bad faith, and
failure to investigate lacked merit because Jason was not entitled to coverage
for the damage to his vehicle under the terms of his insurance policy. As to
the unfair competition claim, the CSAA defendants and Perrando asserted
the first amended complaint failed to identify any unlawful conduct that
resulted in direct harm to Jason. Similarly, they argued the claims for
misrepresentation, false promise, and fraud failed to demonstrate any
detrimental conduct by defendants that resulted in loss to Jason.2 Finally,
the CSAA defendants and Perrando asserted Jason failed to plead facts
establishing a duty, breach, causation, or damages in connection with his
negligent infliction of emotional distress claim.
      The trial court granted in part the demurrer. It sustained the
demurrer with leave to amend as to the unfair competition,
misrepresentation, false promise, fraud, and negligent infliction of emotional
distress claims, but overruled the demurrer as to the claims for breach of
contract, breach of implied covenant of good faith and fair dealing, and



      2 The eighth cause of action for unlawful practice of law was also
subject to demurrer and dismissed without leave to amend, but is irrelevant
for purposes of this appeal.

                                        5
failure to investigate. The court instructed Jason to “file a succinct, no more
than thirty page second amended complaint that removes all legal arguments
and only alleges, without repetition, the ultimate facts supporting the
elements of each [of] his claims.”
      Jason subsequently filed a second amended complaint (SAC) against
AAA NCNU, the CSAA defendants, Barnhart, and Jane Doe 1, realleging all
of the causes of action except for the unlawful practice of law claim. Jason
argued numerous references to “ ‘AAA Insurance’ ” in relevant insurance
materials indicated AAA NCNU and CSAA were either related entities or
jointly provided his automobile insurance. He argued his policy entitled him
to recover for damages caused by a hit-and-run driver, and thus defendants
breached their insurance obligations by failing to provide coverage.
      While AAA NCNU answered the SAC, the CSAA defendants again filed
a demurrer. The demurrer alleged the claims for unfair competition,
misrepresentation, false promise, deceit, and negligent infliction of emotional
distress should be dismissed because Jason failed to allege conduct
supporting such causes of action.
      In response to the demurrer, Jason submitted a declaration, stating
“nothing has changed as to my allegations in my Second Amended Complaint
as was alleged in my First Amended Complaint; except that . . . my complaint
is now only 31 pages in length . . . and that I have deleted the cause of action
[for the unlawful practice of law], as ordered by the court.” Jason further
argued the demurrer should be denied because CSAA represented he had
coverage for uninsured motorists, and he believed the driver of the other
vehicle, rather than the vehicle, was uninsured.
      The trial court granted the demurrer without leave to amend as to the
unfair competition, misrepresentation, false promise, deceit, and negligent


                                        6
infliction of emotional distress claims. The court explained the SAC failed to
allege facts showing CSAA engaged in unfair, dishonest, deceptive or
fraudulent practices. It further noted the SAC did not adequately allege facts
showing (1) who made what misrepresentations, or (2) Jason’s actual and
justifiable reliance on any alleged misrepresentations to his detriment and
incurred resultant damages. Finally, the court explained the negligent
infliction of emotional distress claim fails because bad faith, not negligence, is
the sole remedy against insurers for alleged mishandling of claims.3 The
CSAA defendants subsequently filed an answer to the remaining causes of
action.
      AAA NCNU and the CSAA defendants each filed motions for summary
judgment, or alternatively summary adjudication. The CSAA defendants
first argued Jason could not demonstrate CSAA failed to pay policy benefits
that were owed because the accident was not covered under the terms of the
policy. Likewise, the CSAA defendants argued Jason could not prove bad
faith because no liability exists when an insurer denies policy benefits due to
a genuine dispute as to coverage. The CSAA defendants argued the evidence
demonstrated CSAA appropriately investigated the claim, and its denial was
reasonable and proper. Finally, the CSAA defendants argued CSAA
Insurance Services, Inc. should be dismissed as a matter of law because it
was not a party to the insurance policy.
      In AAA NCNU’s motion for summary judgment, it argued the first
three contract-based causes of action must fail because AAA NCNU is not an
insurer and was not a party to the insurance policy. Next, AAA NCNU



      3 On appeal, Jason does not challenge the trial court’s order sustaining
defendants’ demurrer as to the fourth, fifth, sixth, and seventh causes of
action against CSAA.

                                        7
asserted Jason cannot establish his unfair competition or negligent infliction
of emotional distress claims because no admissible evidence demonstrates
AAA NCNU held itself out as an insurer. Similarly, AAA NCNU argued
Jason could not establish claims for misrepresentation, false promise, and
deceit because he failed to identify any specific misrepresentations and
instead relied on unreasonable inferences from unsubstantiated evidence.
AAA NCNU argued nothing in the evidence demonstrated it represented it
was the insurer, and the evidence did not indicate any harm resulting from
any alleged misrepresentation. Finally, AAA NCNU argued Jason failed to
produce any evidence supporting his claims against AAA NCNU or
demonstrate any damages as a result of AAA NCNU’s conduct.
      Jason opposed the motions for summary judgment. At the same time,
he filed a request to dismiss with prejudice CSAA Insurance Services, Inc.,
which the court granted. In connection with CSAA’s motion, Jason argued
the insurance policy was ambiguous as to uninsured motorists, as compared
to uninsured motor vehicles. Regarding this ambiguity, Jason asserted it
must be interpreted against CSAA to afford him coverage. Jason then argued
CSAA engaged in bad faith and caused emotional distress by not attempting
to identify the driver of the other vehicle. Based on this conduct, Jason
asserted he was entitled to punitive damages.
      As to AAA NCNU’s motion, Jason argued AAA NCNU represented it
was the insurer, sold him the uninsured motorist coverage, made promises
regarding its claims handling, and was obligated under the policy to provide
benefits. AAA NCNU’s alleged failure to do so caused Jason emotional
distress. For these same reasons, Jason asserted AAA NCNU was liable for
bad faith, unfair competition, misrepresentation, false promise, and deceit.




                                       8
      The trial court granted both CSAA’s and AAA NCNU’s motions for
summary judgment. As to CSAA’s motion, the trial court found the causes of
action for breach of contract and implied covenant of good faith and fair
dealing must fail because CSAA did not deny policy benefits owed to Jason.
The court explained the evidence demonstrated no coverage was available for
the accident because the other vehicle was insured by USAA. The court
further held no evidence supported Jason’s bad faith insurance investigation
claim because the evidence demonstrated CSAA researched the owner of the
other vehicle, coordinated with USAA, apprised Jason of these developments,
explained to Jason the basis for denying coverage, and provided him with the
necessary information to file a claim with USAA. The court found the
evidence “only [gave] rise to one reasonable inference,” namely, that CSAA’s
conduct and its denial of coverage was reasonable.
      As to AAA NCNU’s motion, the court noted Jason’s declaration and
discovery responses failed to provide specific facts to support his claims, and
the exhibits demonstrated AAA NCNU held itself out as an insurance agent
that “provides insurance coverage through its licensed insurer, CSAA
Insurance Group.” Specifically, the court noted the breach of contract, breach
of implied covenant of good faith and fair dealing, and insurance bad faith
claims fail because AAA NCNU, as an agent, is legally distinct from the
insurer and not a party to the insurance policy. As to the claims for unfair
competition, misrepresentation, false promise, and deceit, the court again
noted Jason did not provide evidence showing AAA NCNU held itself out as
an insurer, and the claims lacked specificity about the alleged
misrepresentations. Finally, the court found the cause of action for negligent
infliction of emotional distress subject to summary judgment because Jason
offered no evidence to show AAA NCNU engaged in any negligent conduct or


                                       9
was the cause of any emotional distress. The trial court entered judgment
against Jason, and he timely appealed.4
                              II. DISCUSSION
A. Standard of Review
      The standard of review for summary judgment is well established. The
motion “shall be granted if all the papers submitted show that there is no
triable issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).) We
independently review an order granting summary judgment, viewing the
evidence in the light most favorable to the nonmoving party. (Saelzler v.
Advanced Group 400 (2001) 25 Cal.4th 763, 768; Lackner v. North (2006)
135 Cal.App.4th 1188, 1196.) In performing our independent review of the
evidence, “we apply the same three-step analysis as the trial court. First, we
identify the issues framed by the pleadings. Next, we determine whether the
moving party has established facts justifying judgment in its favor. Finally,
if the moving party has carried its initial burden, we decide whether the
opposing party has demonstrated the existence of a triable, material fact
issue.” (Chavez v. Carpenter (2001) 91 Cal.App.4th 1433, 1438.) Where “the
facts are undisputed, the issue is one of law and the ‘appellate court is free to
draw its own conclusions of law from the undisputed facts.’ ” (Suburban
Motors, Inc. v. State Farm Mut. Auto. Ins. Co. (1990) 218 Cal.App.3d 1354,
1359.)
      We apply two separate standards of review on appeal when a demurrer
is sustained without leave to amend. “We first review the complaint de novo
to determine whether the complaint alleges facts sufficient to state a cause of


     Jason dismissed defendant Valera A. Barnhart after the motions for
      4

summary judgment were granted.

                                       10
action under any legal theory or to determine whether the trial court
erroneously sustained the demurrer as a matter of law.” (Aguilera v. Heiman
(2009) 174 Cal.App.4th 590, 595 (Aguilera).) In reviewing the complaint, we
may consider any exhibits attached to the complaint as well as any matters
that must or may be judicially noticed. (See Hoffman v. Smithwoods RV
Park, LLC (2009) 179 Cal.App.4th 390, 400.) “Second, we determine whether
the trial court abused its discretion by sustaining the demurrer without leave
to amend. [Citation.] Under both standards, appellant has the burden of
demonstrating that the trial court erred. [Citation.] An abuse of discretion is
established when ‘there is a reasonable possibility the plaintiff could cure the
defect with an amendment.’ ” (Aguilera, at p. 595.)
      Additionally, we note Jason is in propria persona. A party appearing in
propria persona “is to be treated like any other party and is entitled to the
same, but no greater consideration than other litigants and attorneys.”
(Barton v. New United Motor Manufacturing, Inc. (1996) 43 Cal.App.4th
1200, 1210.) “ ‘[T]he in propria persona litigant is held to the same restrictive
rules of procedure as an attorney.’ ” (Bianco v. California Highway Patrol
(1994) 24 Cal.App.4th 1113, 1125–1126.)
B. CSAA’s Motion for Summary Judgment and Demurrer
      Jason argues the trial court erred by granting summary judgment as to
his claims for breach of contract, breach of the implied covenant of good faith
and fair dealing, and insurance bad faith. He also contends the trial court
improperly granted CSAA’s demurrer as to the claim for negligent infliction
of emotional distress and asserts he is entitled to seek punitive damages. We
disagree.




                                       11
      1. Breach of Contract Claim
      Jason’s breach of contract claim is based on his allegation that CSAA
improperly denied him coverage under his policy’s uninsured motorist
provision. He does not identify any other coverage at issue. As to the
uninsured motorist coverage, Jason asserts he is entitled to coverage for
property damage to his vehicle caused by a collision up to $3,500, “ ‘for which
loss or damage to the insured is legally entitled to recover from the owner or
operator of an uninsured vehicle.’ ”
      Insurance Code section 11580.26, subdivision (a)(2) generally requires
insurers to provide “coverage for property damage to the insured motor
vehicle . . . caused by the owner or operator of an uninsured motor vehicle” if
“the policy of motor vehicle liability insurance does not include collision
coverage.” Subdivision (e) defines “ ‘uninsured motor vehicle’ ” as “any motor
vehicle with respect to the ownership, maintenance, or use of which there is
no property damage liability insurance or bond applicable at the time of the
accident, or there is applicable insurance or bond but the company writing
the insurance or bond denies coverage thereunder or refuses to admit
coverage thereunder, except conditionally or with reservation . . . . A motor
vehicle which has at least the minimum property damage liability limits
required pursuant to Section 16056 of the Vehicle Code shall not be held to be
an uninsured motor vehicle even when the property damage liability limits
are not sufficient to compensate for all property damage caused by the owner
or operator of the vehicle.” (Ins. Code, § 11580.26, subd. (e).)
      Jason’s position is premised on the assumption he was hit by an
uninsured motorist. He argues even though the owner of the other vehicle
was insured, the actual driver was a different individual who was not
insured. However, the uninsured motorist coverage, required by Insurance


                                        12
Code section 11580.26, applies to an “uninsured motor vehicle.” Here, the
undisputed evidence demonstrates the other vehicle involved in the accident
with Jason’s vehicle was insured by USAA, and USAA did not deny
coverage.5 Thus, the other vehicle did not qualify as an “uninsured motor
vehicle” under the terms of Jason’s policy, and the uninsured motorist
coverage was not applicable to the accident.
      Jason next contends coverage was ambiguous because the
“Declarations” page notes coverage for “Uninsured Motorists” rather than
“uninsured motor vehicles.” He argues the policy must be interpreted against
CSAA to provide coverage for uninsured motorists—as compared to
uninsured motor vehicles. Based on such an interpretation, he contends
CSAA was obligated to investigate the identity of the actual driver of the
vehicle and provide coverage if that driver was uninsured.
      “ ‘[I]nterpretation of an insurance policy is a question of law.’
[Citation.] ‘While insurance contracts have special features, they are still
contracts to which the ordinary rules of contractual interpretation apply.’
[Citation.] Thus, ‘the mutual intention of the parties at the time the contract
is formed governs interpretation.’ [Citation.] If possible, we infer this intent
solely from the written provisions of the insurance policy. [Citation.] If the
policy language ‘is clear and explicit, it governs.’ ” (Palmer v. Truck Ins.
Exchange (1999) 21 Cal.4th 1109, 1115.)
      Jason’s mere reliance on the Declarations page is unavailing. As to
clear and conspicuous policy provisions, “ ‘ “ ‘ “[i]t is a general rule that the
receipt of a policy and its acceptance by the insured without an objection

      5CSAA affirmatively argued USAA did not deny coverage, and Jason
does not contest this assertion or otherwise assert USAA’s offer to accept 50
percent liability constitutes a denial of coverage. Accordingly, we assume
USAA did not deny coverage for purposes of this analysis.

                                         13
binds the insured as well as the insurer and he cannot thereafter complain
that he did not read it or know its terms. It is a duty of the insured to read
his policy.” ’ ” ’ ” (Mission Viejo Emergency Medical Associates v. Beta
Healthcare Group (2011) 197 Cal.App.4th 1146, 1155.) Here, the policy does
not fail “ ‘to alert a policyholder to limitations on anticipated coverage by
hiding the disfavored language in an inconspicuous portion of the policy.’ ”
(Haynes v. Farmers Ins. Exchange (2004) 32 Cal.4th 1198, 1211 (Haynes).)
Rather, the scope of the uninsured motorist coverage for property damage
was fully and conspicuously set forth in “Coverage D2—Uninsured Motorists
Car Damage Coverage.” That section expressly states, “We will pay for loss
to your insured car which you are legally entitled to recover as damages from
the owner or operator of an uninsured motor vehicle . . . .” (Italics added.)
The policy then defines “ ‘Uninsured Motor Vehicle’ ” to mean “any motor
vehicle: [¶] (a) which is not insured by a property damage liability bond or
policy at the time of the accident; or [¶] (b) which is insured by a property
damage liability bond or policy at the time of the accident but the company
denies coverage . . . ; or [¶] (c) which is used without permission of the owner
if there is no property damage liability bond or policy applicable at the time
of the accident. [¶] However, a motor vehicle which has at least the minimum
property damage liability limits . . . shall not be held to be an uninsured
motor vehicle . . . .”
      Nor is such policy language “ ‘unusual or unfair’ ” such that CSAA was
required to have it specifically “ ‘brought to the attention of the party and
explained.’ ” (Haynes, supra, 32 Cal.4th at p. 1210.) Rather, the policy
language tracks the requirements imposed by Insurance Code
section 11580.26, subdivision (a)(2) for uninsured motorist coverage.




                                        14
      As explained above, the other vehicle does not qualify as an “uninsured
motor vehicle” under the policy. Because the “claim does not fall within the
terms of [the policy’s coverage] clauses, then no coverage exists.” (Palmer v.
Truck Ins. Exchange, supra, 21 Cal.4th at pp. 1115–1116.) Jason thus was
not entitled to coverage and, accordingly, CSAA did not breach the insurance
contract. (Dalrymple v. United Services Auto. Assn. (1995) 40 Cal.App.4th
497, 512, fn. 4 [“ ‘ “Absent an actual withholding of benefits due, there is no
breach of contract” ’ ”].)
      2. Claims for Implied Covenant of Good Faith and Fair Dealing
         and Insurance Bad Faith
      Next, Jason asserts CSAA failed to act in good faith by refusing to
investigate the identity of the other vehicle’s operator. However, as discussed
in part II.B.1., ante, the identity of the other vehicle’s operator did not impact
the analysis of whether uninsured motorist coverage applied. Rather, such
coverage arises when an incident involves an “uninsured motor vehicle.”
And, as further discussed above, whether the vehicle constitutes an
“uninsured motor vehicle” depends entirely on the property damage liability
coverage on that vehicle and whether the insurer of the other vehicle denied
coverage.
      Because CSAA was justified in determining the uninsured motorist
coverage under Jason’s policy did not apply to the accident, there was no
viable basis on which CSAA could have been found to have acted in bad faith
on the undisputed facts presented. (See Waller v. Truck Ins. Exchange, Inc.
(1995) 11 Cal.4th 1, 36 [absent right to insurance benefits, “ ‘the implied
covenant has nothing upon which to act as a supplement’ ” to an express
contractual promise]; Rios v. Scottsdale Ins. Co. (2004) 119 Cal.App.4th 1020,
1027 [absent coverage for loss, claim of bad faith against insurer cannot be
maintained].) Accordingly, summary judgment was properly granted.

                                        15
      3. Negligent Infliction of Emotional Distress Claim
      Jason challenges the trial court’s order granting CSAA’s demurrer
without leave to amend as to his claim for negligent infliction of emotional
distress. He contends CSAA’s denial of his claim, and the resulting litigation
instigated by Jason, caused him detriment and entitled him to damages for
emotional distress.
      Negligent infliction of emotional distress “is a tort in negligence.”
(Moon v. Guardian Postacute Services, Inc. (2002) 95 Cal.App.4th 1005,
1009.) “ ‘A person may not ordinarily recover in tort for the breach of duties
that merely restate contractual obligations.’ ” (Stop Loss Ins. Brokers, Inc. v.
Brown & Toland Medical Group (2006) 143 Cal.App.4th 1036, 1041.) For
this reason, “negligence generally is not among the theories of recovery
available against insurers.” (Croskey et al., Cal. Practice Guide: Insurance
Litigation (The Rutter Group 2020) ¶ 11:205.) “If an insured seeks to recover
in tort for an insurer’s mishandling of a claim, it must allege more than mere
negligence.” (Adelman v. Associated Internat. Ins. Co. (2001) 90 Cal.App.4th
352, 369.)
      In support of this claim, the SAC merely restates his argument that
CSAA improperly denied policy benefits. But, as discussed above, Jason’s
automobile policy did not provide coverage for the accident at issue. Nor does
any burden Jason faced by pursing this litigation support his claim. Were we
to find otherwise, every party to a lawsuit could claim emotional distress.
Accordingly, the trial court properly dismissed his claim for negligent
infliction of emotional distress.
      Jason also fails to offer any argument as to how he could adequately
amend this claim to state a cause of action. We thus conclude he failed to
meet his burden of demonstrating the trial court erred in sustaining the


                                       16
demurrer without leave to amend. (See Aguilera, supra, 174 Cal.App.4th at
p. 595.)
      4. Punitive Damages
      Jason asserts CSAA’s failure to investigate his claim entitles him to
punitive damages. However, Jason has not demonstrated the trial court
erred in granting CSAA’s demurrer or its motion for summary judgment.
Without a valid cause of action, Jason cannot maintain a claim for punitive
damages as to CSAA. (569 E. County Boulevard LLC v. Backcountry Against
the Dump, Inc. (2016) 6 Cal.App.5th 426, 429–430, fn. 3 [“In California, it is
settled there is no separate cause of action for punitive damages.”].)
C. AAA NCNU’s Motion for Summary Judgment
      Jason argues AAA NCNU misrepresented it was his insurer at the time
he purchased his automobile insurance. He contends this misrepresentation
should result in liability against AAA NCNU under the terms of the
insurance agreement, and the trial court erred by granting AAA NCNU’s
motion for summary judgment as to his claims for breach of contract, breach
of the implied covenant of good faith and fair dealing, insurance bad faith,
unfair competition, misrepresentation, false promise, deceit, and negligent
infliction of emotional distress. Jason also contends he is entitled to punitive
damages. We again disagree.
      1. Claims for Breach of Contract, Breach of Implied Covenant of
         Good Faith and Fair Dealing, and Insurance Bad Faith
      Jason contends AAA NCNU is liable for the breach of contract, breach
of the covenant of good faith and fair dealing, and insurance bad faith claims
because he “believed” he was insured by AAA NCNU. He asserts AAA
NCNU represented it was the insurer for its members and thus has liability
under the policy.


                                       17
      The record contains some conflicting evidence as to whether AAA
NCNU represented itself as Jason’s insurer. The majority of the evidence
identifies CSAA as the insurer. Most notably, the policy defines the insurer
as CSAA. Similarly, the annual premium payment statement states, “ ‘Make
your check payable to CSAA Insurance,’ ” and the e-mails from the claims
service adjuster with whom Jason corresponded bore a signature block
identifying his position with “CSAA Insurance Group, a AAA Insurer.” Many
of the documents upon which Jason relies also state the insurance is provided
by CSAA. The fact that Jason obtained his insurance, made changes to his
insurance, and coordinated the appointment of a claims adjuster through
AAA does not demonstrate it acted as his insurer. Jason fails to explain why
such actions are not merely those of an insurance agent.
      The evidence also indicates Jason knew the identity of his insurer.
Most notably, the accident report Jason submitted to the DMV lists CSAA as
his insurer. Likewise, in response to CSAA’s separate statement of
undisputed facts, Jason did not dispute he reported the accident to CSAA.
      However, certain evidence in the record indicates a blending of the
AAA name and CSAA. For example, correspondence and other documents
related to Jason’s insurance referenced “AAA Insurance.” An automobile
insurance pamphlet, although created by CSAA, only identifies “AAA” on the
front cover and states, “Since the early 1900s, when we first began providing
auto insurance as an exclusive Member service . . . .” The pamphlet also
provides a single telephone number for both “Membership and Auto
Insurance Services.” A letter mailed to Jason encouraging online access to
his insurance policy links CSAA and AAA through a website “csaa-
insurance.aaa.com” and states, “If you have other auto or home insurance
policies with AAA, you can link them after you sign up for MyPolicy.” These


                                      18
statements could all give a reasonable interpretation that the policy is
provided by AAA NCNU.
      However, whether AAA NCNU represented to Jason it was his insurer
is not a material fact for these causes of action. Even assuming AAA NCNU
acted as Jason’s insurer, the claims for breach of contract, breach of the
implied covenant of good faith and fair dealing, and insurance bad faith must
fail for the same reasons those claims against CSAA were subject to
summary judgment. (See part II.B.1., 2., ante.)
      2. Claims for Unfair Competition, Misrepresentation, False
         Promise, and Deceit
      Next, Jason asserts the trial court improperly rejected his claims for
unfair competition, misrepresentation, false promise, and deceit. These
claims all require Jason to demonstrate he suffered harm as a result of AAA
NCNU’s conduct. (See, e.g., Daniels v. Select Portfolio Servicing, Inc. (2016)
246 Cal.App.4th 1150, 1166 [an element of a misrepresentation claim is
“resulting damage”]; Lazar v. Superior Court (1996) 12 Cal.4th 631, 638
[resulting damage an element for deceit and false promise]; Kwikset Corp. v.
Superior Court (2011) 51 Cal.4th 310, 320–321 [private standing to bring an
unfair competition claim “ ‘is limited to any “person who has suffered injury
in fact and has lost money or property” as a result of unfair competition’ ”].)
      Jason first relies on the same evidence discussed above to argue AAA
NCNU misrepresented it was his insurer. However, Jason has not identified
any harm caused as a result of such conduct. He does not contend AAA
NCNU offered different terms for insurance than those provided by CSAA or
identify any manner in which his “belief” that AAA NCNU was his insurer
negatively impacted his insurance or insurance claim.
      Jason then argues AAA NCNU misrepresented the scope of insurance
provided for uninsured motorists and how it would handle any claims.

                                       19
Specifically, he contends AAA NCNU represented it would provide a claims
adjuster and work towards “ ‘the satisfactory resolution of your claim.’ ” But
the undisputed evidence demonstrates a claims adjuster was assigned to
Jason’s claim and an investigation by CSAA was conducted. Jason
acknowledged he communicated with a CSAA claims service adjuster, that
adjuster contacted the other driver, obtained her insurance information, and
provided Jason with claim information for the other driver’s insurer. Jason
does not identify any specific services AAA NCNU represented it would
provide that he did not receive from CSAA.
      Based on the foregoing, Jason has failed to identify any
misrepresentations or unfair conduct by AAA NCNU that caused him
damage. Rather, his complaint is with CSAA’s refusal to pay benefits under
his policy. But, as explained above, the trial court properly concluded Jason
was not entitled to benefits under the terms of his policy.
      3. Negligent Infliction of Emotional Distress Claim and Request
         for Punitive Damages
      Finally, Jason asserts he is entitled to pursue his negligent infliction of
emotional distress claim and request for punitive damages against AAA
NCNU. However, for the same reason those claims fail as to CSAA, they also
fail as to AAA NCNU. (See part II.B.3., 4., ante.)
                             III. DISPOSITION
      The judgment is affirmed. Defendants American Automobile
Association of Northern California, Nevada & Utah and CSAA Insurance
Exchange may recover their costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1), (2).)




                                       20
                                         MARGULIES, ACTING P. J.



WE CONCUR:




BANKE, J.




SANCHEZ, J.




A158369
Jason v. American Automobile Association of Northern California, Nevada &
Utah




                                    21